DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 are pending in the application.

Claim Objections
Claim 11 is missing. Claim 13 is considered dependent upon claim 12.
The following terms lack antecedent basis: 
Claim 1 5th line “the 2-dimensional sweep image”;
Claim 3 3rd line “the 1-dimensional region” should be “the 1-dimensional regions”;
Claim 4 “the 1-dimensional slice”;
Claim 7 “the quasi-connected components algorithm”;
Claim 9 “the fusion of direction”;
Claim 13 “the original frame”;
Claim 14 last line “the object count”;
Claim 15 “the expected 1-dimensional signal” and “the 1-dimensional signals”;
Claim 16 ““the 1-dimensional signal”;
Claim 17 “the 1-dimensional slice”;
Claim 18 “the 2-dimensional sweep image generation means”;
Claim 20 “the ground estimation means”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following occurrences use means: Claim 14 dependent claims: “an input means”, “a sweep image generation means”, “storage means”, “object detection means”, “counting means” and “an output means”; Claim 17/18: “a direction computation means”, claim 20 “a ground-truth estimation means” and “a machine-learning means”. Conversely, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nunes et al. (Nunes, M., et al., “What Did I Miss? Visualizing the Past through Video Traces,” ECSCW’07: Proceedings of the Tenth European Conference on Computer Supported Cooperative Work, September 2007, hereafter Nunes), in view of Lee et al. (US Publication 2013/0148848 A1, hereafter Lee).
As per claim 1, Nunes teaches the invention substantially as claimed including a method (Abstract) of transforming video data into moving object counts comprising the steps of: 
nd-3rd para. following subsection title “Slit scanning”); and
constructing a sweep image by appending a plurality of the 1-dimensional regions to form a 2-dimensional image (FIG. 1 top panel; FIG. 2 image panels labeled “Last Minute”, “Last Hour”, “Last Day” and “Last Week” respectively. See page 4 2nd-3rd para. following subsection title “Slit scanning” for description).
Nunes further teaches obtaining various information from the constructed sweep image (i.e., composite image; see page 8 para. 2-5). For example, Nunes mentions setting the scan line on the distant doorway for revealing people as they enter and exit the room (page 8 3rd para.). Nunes however, does not teach the rest limitations as recited in claim 1.
Lee discloses a video analytics based object counting method (ABSTRACT). Specifically, Lee sets a virtual gate line around an entrance/exit and counts people across the virtual gate line (FIG. 5 #540; FIG. 6 #630; FIG. 3A). FIG. 17 shows a series of sampling images containing moving objects around the virtual gate line, i.e., a collection of images of the same region at different times. From the series of sampling images, each distinct object is detected and its moving direction is determined (FIG. 19). For example, two objects move down and one object moves up (para. [0064]-[0065]).
Taking the combined teachings of Nunes and Lee as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing object detection and counting in order to track objects in a region.

As per claim 2, dependent upon claim 1, Nunes in view of Lee teaches where the step of processing the 2-dimensional sweep image to determine each distinct object comprises the steps of: 
processing the 2-dimensional sweep image to estimate a 1-dimensional background region corresponding to no objects present; 
comparing the 1-dimensional regions of the 2-dimensional sweep image to the 1-dimensional background region to determine regions of significant changes; and
analyzing regions of significant changes to determine separate objects (Lee para. [0050]; FIG. 9). 

As per claim 3, dependent upon claim 1, Nunes in view of Lee teaches: 
computing edge response perpendicular to the 1-dimensional region used to create the 2-dimensional sweep image; and connecting pairs of adjacent regions with significant edge response to determine separate objects (Lee FIG. 9 shows the motion detection result of a 23X16 sampling image in which each grid with an oblique line represents a variation pixel. After having detecting variation pixels of the sampling image (FIG. 9), Lee further calculates variation of each SLS i (the “variation of each SLS i” representing edge response in horizontal direction), including the accumulated value and the differential value for the variation pixels in the top area and in the bottom area of the virtual gate line (FIG. 10; para. [0051]). Based on the accumulated value and the differential value, the state of an object is determined. After adjusting, the connected 

As per claim 4, dependent upon claim 1, Nunes in view of Lee teaches a direction of object motion is estimated based on relative object position within the 1-dimensional slice (Lee FIG. 9-10; para. [0050]-[0051]). 

As per claim 14, an independent claim, Nunes in view of Lee teaches a system (Lee FIG. 3A; FIG. 4) for transforming a sequence of image data into moving object counts comprising: 
an input means for sequentially entering input images containing a moving object region to be counted (Lee FIG. 5); 
a sweep image generation means for extracting 1-dimensional regions for each image and combining them into a 2-dimensional sweep image (see rejections applied to claim 1); 
storage means for storing the 2-dimensional sweep image (Nunes Fig. 1-3);
object detection means for processing the 2-dimensional sweep image to detect object locations (see rejections applied to claim 1); 
counting means to process the detected object locations and determine object counts (see rejections applied to claim 1); and 
an output means that communicates the object count to an external system (Lee FIG. 4). 



As per claim 16, dependent upon claim 14, all the limitations have been analyzed and rejected as applied to claim 3.

As per claim 17, dependent upon claim 14, all the limitations have been analyzed and rejected as applied to claim 4.

Allowable Subject Matter
Claims 5-10, 12-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664